EXHIBIT 12 INDIANA MICHIGAN POWER COMPANY AND SUBSIDIARIES Computation of Consolidated Ratios of Earnings to Fixed Charges (in thousands except ratio data) Twelve Six Months Months Year Ended December 31, Ended Ended 2003 2004 2005 2006 2007 6/30/2008 6/30/2008 EARNINGS Income Before Income Taxes $ 130,696 $ 204,837 $ 228,082 $ 197,273 $ 204,394 $ 266,006 $ 152,424 Fixed Charges (as below) 156,507 139,421 133,293 142,388 161,849 158,083 76,413 Total Earnings $ 287,203 $ 344,258 $ 361,375 $ 339,661 $ 366,243 $ 424,089 $ 228,837 FIXED CHARGES Interest Expense $ 83,054 $ 69,071 $ 65,041 $ 72,723 $ 80,034 $ 76,950 $ 36,348 Credit for Allowance for Borrowed Funds Used During Construction 3,153 1,750 4,352 7,465 5,315 4,633 1,815 Estimated Interest Element in Lease Rentals 70,300 68,600 63,900 62,200 76,500 76,500 38,250 Total Fixed Charges $ 156,507 $ 139,421 $ 133,293 $ 142,388 $ 161,849 $ 158,083 $ 76,413 Ratio of Earnings to Fixed Charges 1.83 2.46 2.71 2.38 2.26 2.68 2.99
